91 F.3d 156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael HARRIS, Defendant-Appellant.
No. 95-56402.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Michael Harris, a federal prisoner, appeals the district court's denial of his 28 U.S.C. § 2255 motion challenging his convictions and sentences for illegal narcotics-related activities.


3
Harris contends that his convictions and sentences violated the Double Jeopardy Clause in light of the government's prior forfeiture actions pursuant to 21 U.S.C. § 881 against four parcels of real property in which Harris had an interest.  This contention is foreclosed by United States v. Ursery, No. 95-345, 1996 WL 340815 (U.S. June 24, 1996).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Harris' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the district court's denial of Harris' motion under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal